Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
March 2, 2007 by and between Information Intellect, Inc., a Georgia corporation
(the “Company”), and Francis E. Wilde, an employee of the Company (“Employee”).

RECITALS:

WHEREAS, the Company and Employee desire to enter into a written agreement for
the Company’s employment of Employee as an employee, on the terms specified
herein.

NOW, THEREFORE, in consideration of the mutual promises, agreements and mutual
covenants set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending legally to be bound, hereby agree as follows:


1.             EMPLOYMENT.  THE COMPANY HEREBY EMPLOYS EMPLOYEE, AND EMPLOYEE
HEREBY ACCEPTS EMPLOYMENT WITH THE COMPANY, UPON THE TERMS AND SUBJECT TO THE
CONDITIONS SET FORTH IN THIS AGREEMENT.


2.             POSITION AND DUTIES.  EMPLOYEE SHALL BE EMPLOYED AS THE CHAIRMAN
AND CHIEF EXECUTIVE OFFICER OF THE COMPANY AND SHALL REPORT DIRECTLY TO THE
BOARD OF DIRECTORS OF THE COMPANY.  EMPLOYEE SHALL ALSO SERVE IN SUCH ADDITIONAL
CAPACITIES AS MAY BE ASSIGNED TO HIM FROM TIME TO TIME BY THE BOARD OF DIRECTORS
OF COMPANY (THE “BOARD”).  EMPLOYEE SHALL DEVOTE SUBSTANTIALLY ALL OF HIS
BUSINESS TIME, ATTENTION, SKILL AND BEST EFFORTS TO THE DILIGENT PERFORMANCE OF
HIS DUTIES HEREUNDER.


3.             TERM.  THE TERM OF EMPLOYMENT HEREUNDER SHALL COMMENCE AS OF THE
DATE HEREOF (THE “COMMENCEMENT DATE”) AND SHALL CONTINUE FOR ONE (1) YEAR UNLESS
SOONER TERMINATED EARLIER IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT
(THE “TERM”).


4.             COMPENSATION.  AS COMPENSATION FOR ALL SERVICES RENDERED BY
EMPLOYEE UNDER THIS AGREEMENT, THE COMPANY SHALL PAY EMPLOYEE COMPENSATION AS
FOLLOWS:


(A)           ANNUAL SALARY.  FOR ALL SERVICES RENDERED BY EMPLOYEE DURING HIS
EMPLOYMENT UNDER THIS AGREEMENT, BEGINNING ON THE COMMENCEMENT DATE, THE COMPANY
SHALL PAY EMPLOYEE AN ANNUAL SALARY AT THE RATE OF $150,000.00, PAYABLE
SEMI-MONTHLY IN ACCORDANCE WITH THE COMPANY’S STANDARD PAYROLL POLICIES, SUBJECT
TO ANNUAL INCREASES (BUT NOT DECREASES) IN THE DISCRETION OF THE BOARD; PROVIDED
THAT SUCH INCREASE SHALL NOT BE LESS THAN, MEASURED ON A PERCENTAGE BASIS THE
CHANGE IN THE NATIONAL CONSUMER PRICE INDEX, ALL URBAN CONSUMER, U.S., CITY
AVERAGE, ALL ITEMS, AS PUBLISHED BY THE BUREAU OF LABOR STATISTICS, U.S.
DEPARTMENT OF LABOR (“CPI-U”) FOR THE CORRESPONDING YEAR.  THE MEASURING DATES
FOR DETERMINING THE PERCENTAGE INCREASE THAT OCCURRED IN THE CPI-U SHALL BE THE
MONTH OF JANUARY FOR THE CURRENT AND PRECEDING YEARS. THE INCREASE SHALL BECOME
EFFECTIVE ON MARCH 1, OF EACH YEAR THROUGHOUT THE TERM.


--------------------------------------------------------------------------------



(B)           TAXES AND WITHHOLDINGS.  ALL TAXES AND GOVERNMENTALLY REQUIRED
WITHHOLDINGS SHALL BE DEDUCTED FROM ANY AMOUNT PAID BY THE COMPANY TO EMPLOYEE
HEREUNDER IN CONFORMITY WITH APPLICABLE LAWS.


(C)           PERFORMANCE BONUSES.  EMPLOYEE SHALL BE ENTITLED TO RECEIVE
PERFORMANCE BONUSES BASED ON PERFORMANCE CRITERIA MUTUALLY AGREED TO BY EMPLOYEE
AND THE BOARD FROM TIME TO TIME. SUCH BONUS PROGRAM SHALL PROVIDE FOR A MINIMUM
OF $100,000.00 IN BONUS COMPENSATION ANNUALLY, WHICH INCLUDES A MINIMUM OF
$20,000.00 ($15,000.00 FOR THE CALENDAR YEAR 2007) ATTRIBUTABLE TO THE COMPANY
ACHIEVEMENT OF THE ANNUAL FINANCIAL PLAN, SUCH BONUS TO BE PAID ANNUALLY; PLUS
QUARTERLY BONUS AMOUNTS OF AT LEAST $20,000.00 PER QUARTER FOR THE LAST THREE
QUARTERS OF THE CALENDAR YEAR 2007 AND EACH QUARTER THEREAFTER THROUGHOUT THE
TERM, 75% OF WHICH IS EARNED BASED ON THE COMPANY ACHIEVEMENT OF PLANNED
QUARTERLY GROUP OBJECTIVES AND 25% OF WHICH IS EARNED BASED ON THE INDIVIDUAL
ACHIEVEMENT OF PLANNED INDIVIDUAL OBJECTIVES FOR THE QUARTER.  THE FIRST
QUARTERLY BONUS FOR THE QUARTER ENDING MARCH 31, 2007 IN THE AMOUNT OF
$25,000.00 SHALL BE CONSIDERED EARNED FOR BOTH GROUP AND INDIVIDUAL OBJECTIVES
AND PAYMENT FOR SUCH QUARTERLY BONUS IS GUARANTEED.


(D)           EQUITY BASED COMPENSATION.  THE COMPANY PLANS TO ESTABLISH ONE OR
MORE INCENTIVE STOCK OPTION PLANS (THE “ISO PLANS”) FOR COMPANY DIRECTORS,
COMPANY OFFICERS AND OTHER KEY EMPLOYEES OF THE COMPANY AND WILL USE ITS BEST
EFFORTS TO ESTABLISH THE EFFECTIVENESS OF SUCH ISO PLANS WITHIN 90 DAYS OF THE
COMMENCEMENT DATE (THE “ISO PLAN DATE”). THE ISO PLANS WILL PROVIDE FOR THE
GRANT TO COMPANY DIRECTORS, COMPANY OFFICERS AND OTHER KEY EMPLOYEES OF THE
COMPANY, INCLUDING EMPLOYEE, INCENTIVE STOCK OPTIONS (THE “ISO”) TO ACQUIRE
SHARES OF THE CAPITAL STOCK OF THE COMPANY IN ACCORDANCE WITH THE TERMS OF THE
ISO PLANS.  THE DATE ON WHICH THE COMPANY GRANTS THE ISO TO EMPLOYEE WILL BE THE
GRANT DATE (THE “ISO GRANT DATE”).  THE STRIKE PRICE FOR THE ISO SHALL BE THE
FAIR MARKET VALUE FOR THE PARTICULAR CLASS OF CAPITAL STOCK OF THE COMPANY
GRANTED TO EMPLOYEE UNDER THE ISO PLANS ON THE ISO GRANT DATE.  THE VESTING
RIGHTS AND BENEFITS FOR EACH ISO GRANTED SHALL VEST IN THE EMPLOYEE NO SLOWER
THAN 1/36TH OF THE TOTAL ISO GRANTED EACH MONTH FOR THE 36 MONTHS IMMEDIATELY
FOLLOWING THE ISO GRANT DATE; AND IN ADDITION SUCH VESTING SHALL BE ACCELERATED
AND IMMEDIATELY VESTED FOR ALL UNVESTED ISO SHARES IN THE EVENT OF A CHANGE OF
CONTROL, OR FOR EARLY TERMINATION WITHOUT CAUSE AS DEFINED IN SECTIONS 7 AND 8,
OR FOR EARLY TERMINATION FOR GOOD REASON AS DEFINED IN SECTION 10.  VESTING WILL
OTHERWISE CEASE UPON TERMINATION OF EMPLOYMENT FROM THE COMPANY BY EMPLOYEE UPON
SUCH TERMINATION DATE.


(I)          EMPLOYEE SHALL RECEIVE AN ISO FOR 200,000 SHARES OF CAPITAL STOCK
OF THE COMPANY WITH AN ISO GRANT DATE EQUAL TO THE ISO PLAN DATE UNDER THE ISO
PLANS.


(II)         EMPLOYEE IS AN OFFICER OF THE COMPANY AND SHALL RECEIVE ADDITIONAL
ISO’S GRANTED TO ALL OFFICERS OF THE COMPANY FROM TIME TO TIME BY THE BOARD,
PROPORTIONATE TO EMPLOYEE’S POSITION AS AN OFFICER OF THE COMPANY.

2


--------------------------------------------------------------------------------



(III)        EMPLOYEE IS A MEMBER OF THE BOARD OF THE COMPANY AND SHALL RECEIVE
ADDITIONAL ISO’S GRANTED TO ALL BOARD MEMBERS OF THE COMPANY FROM TIME TO TIME
BY THE BOARD, PROPORTIONATE TO EMPLOYEE’S POSITION AS A MEMBER OF THE BOARD.


(E)           OTHER EQUITY BASED COMPENSATION.  THE COMPANY PLANS TO ESTABLISH
ONE OR MORE RESTRICTED STOCK GRANT PLANS (THE “RESTRICTED STOCK GRANT PLANS”)
FOR COMPANY DIRECTORS AND COMPANY OFFICERS OF THE COMPANY AND WILL USE ITS BEST
EFFORTS TO ESTABLISH THE EFFECTIVENESS OF SUCH RESTRICTED STOCK GRANT PLANS
WITHIN 90 DAYS OF THE COMMENCEMENT DATE (THE “RESTRICTED STOCK GRANT PLAN
DATE”). THE RESTRICTED STOCK GRANT PLANS WILL PROVIDE FOR THE GRANT TO COMPANY
DIRECTORS AND COMPANY OFFICERS OF THE COMPANY, INCLUDING EMPLOYEE, GRANTS OF
RESTRICTED STOCK (THE “RESTRICTED STOCK GRANT”) TO ACQUIRE SHARES OF THE CAPITAL
STOCK OF THE COMPANY IN ACCORDANCE WITH THE TERMS OF THE RESTRICTED STOCK GRANT
PLANS.  THE DATE ON WHICH THE COMPANY GRANTS THE RESTRICTED STOCK GRANT TO
EMPLOYEE WILL BE THE GRANT DATE (THE “RESTRICTED STOCK GRANT DATE”).  THE STRIKE
PRICE FOR THE RESTRICTED STOCK GRANT SHALL BE THE FAIR MARKET VALUE FOR THE
PARTICULAR CLASS OF CAPITAL STOCK OF THE COMPANY GRANTED TO EMPLOYEE UNDER THE
RESTRICTED STOCK GRANT PLANS ON THE RESTRICTED STOCK GRANT DATE.  THE VESTING
RIGHTS AND BENEFITS FOR EACH RESTRICTED STOCK GRANT GRANTED SHALL VEST IN THE
EMPLOYEE IMMEDIATELY ON THE RESTRICTED STOCK GRANT DATE; AND IN ADDITION THE
RESTRICTION ON SUCH RESTRICTED STOCK GRANTS SHALL BE LIFTED TWELVE (12) MONTHS
FOLLOWING THE RESTRICTED STOCK GRANT DATE; AND FURTHER THE LIFTING OF SUCH
RESTRICTIONS SHALL BE ACCELERATED AND IMMEDIATELY LIFTED FOR ALL RESTRICTED
STOCK GRANT SHARES IN THE EVENT OF A CHANGE OF CONTROL, OR FOR EARLY TERMINATION
WITHOUT CAUSE AS DEFINED IN SECTIONS 7 AND 8, OR FOR EARLY TERMINATION FOR GOOD
REASON AS DEFINED IN SECTION 10.


(I)          EMPLOYEE IS AN OFFICER OF THE COMPANY AND SHALL RECEIVE RESTRICTED
STOCK GRANTS GRANTED TO ALL OFFICERS OF THE COMPANY FROM TIME TO TIME BY THE
BOARD, PROPORTIONATE TO EMPLOYEE’S POSITION AS AN OFFICER OF THE COMPANY.


(II)         EMPLOYEE IS A MEMBER OF THE BOARD OF THE COMPANY AND SHALL RECEIVE
ADDITIONAL RESTRICTED STOCK GRANTS GRANTED TO ALL BOARD MEMBERS OF THE COMPANY
FROM TIME TO TIME BY THE BOARD, PROPORTIONATE TO EMPLOYEE’S POSITION AS A MEMBER
OF THE BOARD.


(F)            BOARD SERVICE COMPENSATION.  EMPLOYEE IS A MEMBER OF THE BOARD OF
THE COMPANY AND SHALL RECEIVE BOARD COMPENSATION AS MAY BE ESTABLISHED FOR TIME
TO TIME BY THE BOARD OF THE COMPANY CONSISTENT WITH ALL OTHER BOARD MEMBERS.


5.             BENEFITS AND FRINGES.


(A)           BENEFITS.  DURING THE TERM, EMPLOYEE SHALL BE ELIGIBLE TO
PARTICIPATE IN THE COMPANY’S STANDARD BENEFITS FOR KEY EXECUTIVES OF THE COMPANY
IN ACCORDANCE WITH THE COMPANY’S POLICIES.


(B)           VACATION.  EMPLOYEE SHALL BE ENTITLED TO FOUR (4) WEEKS OF PAID
VACATION IN EACH CALENDAR YEAR DURING THE TERM IN ACCORDANCE WITH THE COMPANY’S
PRACTICE.

3


--------------------------------------------------------------------------------



EMPLOYEE SHALL TAKE VACATIONS AT SUCH TIME OR TIMES AS SHALL BE REASONABLE AS
MUTUALLY DETERMINED BY EMPLOYEE AND COMPANY BASED UPON THE CURRENT DUTIES.


(C)           OTHER. EMPLOYEE SHALL BE ENTITLED TO THE FOLLOWING ACCORDING TO
POLICY AND PRACTICES ESTABLISHED BY COMPANY FROM TIME TO TIME:


(I)          CORPORATE CREDIT CARD


(II)         CELL PHONE


(III)        HIGH SPEED INTERNET


(IV)        LAPTOP COMPUTER


(D)           KEY MAN LIFE INSURANCE.  THE COMPANY SHALL ESTABLISH AND PAY ALL
PREMIUMS FOR KEY MAN LIFE INSURANCE POLICIES ON EMPLOYEE UNDER NEW POLICIES. 
THERE SHALL BE $2,000,000 FACE AMOUNT OF LIFE INSURANCE WITH THE COMPANY NAMED
AS THE BENEFICIARY, AND THERE SHALL BE $1,000,000 FACE AMOUNT OF LIFE INSURANCE
WITH THE SPOUSE OF EMPLOYEE NAMED AS THE BENEFICIARY.


6.             EXPENSES REIMBURSEMENT.  THE COMPANY SHALL REIMBURSE EMPLOYEE FOR
ALL REASONABLE EXPENSES INCURRED BY EMPLOYEE DURING THE TERM IN THE COURSE OF
PERFORMING EMPLOYEE’S DUTIES UNDER THIS AGREEMENT THAT ARE CONSISTENT WITH THE
COMPANY’S POLICIES IN EFFECT FROM TIME TO TIME WITH RESPECT TO TRAVEL,
ENTERTAINMENT AND OTHER BUSINESS EXPENSES, INCLUDING CELLULAR PHONE CHARGES AND
MILEAGE RELATED TO BUSINESS EXPENSES, SUBJECT TO THE COMPANY’S REQUIREMENTS
APPLICABLE GENERALLY WITH RESPECT TO REPORTING AND DOCUMENTATION OF SUCH
EXPENSES.  EXPENSES SHALL BE REIMBURSED IN ACCORDANCE WITH THE COMPANY’S
POLICIES IN EFFECT FROM TIME TO TIME.


7.             TERMINATION BY COMPANY FOR CAUSE.  THE COMPANY SHALL HAVE THE
RIGHT AT ANY TIME TO TERMINATE THE EMPLOYMENT OF EMPLOYEE FOR CAUSE EFFECTIVE
IMMEDIATELY BY DELIVERING TO EMPLOYEE A WRITTEN NOTICE SPECIFYING SUCH CAUSE. 
IF THE COMPANY EXERCISES SUCH RIGHT, IN FULL SETTLEMENT AND DISCHARGE OF THE
COMPANY’S OBLIGATION TO EMPLOYEE, THE COMPANY SHALL MAKE A PAYMENT TO EMPLOYEE
IN A LUMP SUM AMOUNT EQUAL TO ALL COMPENSATION ACCRUED AND UNPAID AS OF THE
TERMINATION DATE AND THE COMPANY’S OBLIGATION UNDER THIS AGREEMENT TO MAKE ANY
FURTHER PAYMENTS TO EMPLOYEE SHALL THEREUPON CEASE AND TERMINATE.  THIS SECTION
7 OF THIS AGREEMENT IN NO WAY LIMITS THE COMPANY’S RIGHT TO TERMINATE EMPLOYEE’S
EMPLOYMENT WITHOUT CAUSE PURSUANT TO SECTION 8 OF THIS AGREEMENT.  AS USED
HEREIN, THE TERM “CAUSE” SHALL BE DEEMED TO EXIST UPON (I) WILLFUL MISCONDUCT OR
GROSS NEGLIGENCE OF EMPLOYEE IN THE PERFORMANCE OF HIS DUTIES AND SERVICES TO
THE COMPANY OR ANY OF ITS SUBSIDIARIES; (II) THE COMMISSION OF A FELONY, WHETHER
OR NOT COMMITTED IN THE COURSE OF PERFORMING SERVICES FOR THE COMPANY OR ANY OF
ITS SUBSIDIARIES; (III) EMPLOYEE’S DELIBERATE DISHONESTY OR BREACH OF FIDUCIARY
DUTY; (IV) THE COMMISSION BY EMPLOYEE IN THE COURSE OF PERFORMING ANY SERVICES
FOR THE COMPANY OR ANY OF ITS SUBSIDIARIES OF EMBEZZLEMENT, THEFT OR ANY OTHER
FRAUDULENT ACT; (V) THE UNAUTHORIZED DISCLOSURE BY EMPLOYEE OF ANY MATERIAL
TRADE SECRET OR MATERIAL CONFIDENTIAL INFORMATION OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES; (VI) THE COMMISSION BY EMPLOYEE OF AN ACT WHICH CONSTITUTES UNFAIR
COMPETITION

4


--------------------------------------------------------------------------------



WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES, INCLUDING, WITHOUT LIMITATION,
INDUCING ANY EMPLOYEE OR CUSTOMER OF THE COMPANY TO BREACH A CONTRACT WITH THE
COMPANY OR ANY OF ITS SUBSIDIARIES; (VII) THE REPEATED REFUSAL OR FAILURE BY
EMPLOYEE TO COMPLY WITH ANY POLICIES OF THE COMPANY OR ANY LAWFUL DIRECTIVES OF
THE BOARD OF THE COMPANY; OR (VIII) THE MATERIAL BREACH BY EMPLOYEE OF ANY
AGREEMENT TO WHICH THE COMPANY AND EMPLOYEE ARE PARTIES, WHICH MATERIAL BREACH
REMAINS UNCURED BY EMPLOYEE FOR A PERIOD OF 10 DAYS AFTER THE COMPANY HAS GIVEN
EMPLOYEE WRITTEN NOTICE THEREOF.


8.             TERMINATION BY COMPANY WITHOUT CAUSE.  THE COMPANY SHALL HAVE THE
RIGHT AT ANY TIME AND FOR ANY REASON OR FOR NO REASON TO TERMINATE THE
EMPLOYMENT OF EMPLOYEE AND THIS AGREEMENT WITHOUT CAUSE EFFECTIVE IMMEDIATELY
UPON WRITTEN NOTICE TO EMPLOYEE.  UPON TERMINATION OF THIS AGREEMENT PURSUANT TO
THIS SECTION 8, EMPLOYEE SHALL BE ENTITLED TO RECEIVE, (I) AN AMOUNT EQUAL TO
EMPLOYEE’S ANNUAL SALARY ACCRUED AND UNPAID AS OF THE TERMINATION DATE, (II) A
PRO RATED PORTION OF ANY AND ALL PERFORMANCE BONUSES TO WHICH EMPLOYEE WOULD
HAVE BEEN ENTITLED AS IF EMPLOYEE HAD REMAINED EMPLOYED BY COMPANY AND ACHIEVED
ALL GOALS AND OBJECTIVES UNDER SECTION 4(C) FOR THE YEAR AS WELL AS THE QUARTER
IN WHICH SUCH TERMINATION OCCURS, (III) SALARY, PLUS ALL PERFORMANCE BONUSES TO
WHICH EMPLOYEE WOULD HAVE BEEN ENTITLED AS IF EMPLOYEE HAD REMAINED EMPLOYED BY
COMPANY AND ACHIEVED ALL GOALS AND OBJECTIVES UNDER SECTION 4(C) AND ALL
BENEFITS FOR A PERIOD OF SIX (6) MONTHS AFTER THE TERMINATION DATE, AND (IV)
CONTINUE TO PROVIDE EMPLOYEE, AT COMPANY EXPENSE, WITH THE SAME MEDICAL COVERAGE
EMPLOYEE CARRIED WHILE AN ACTIVE EMPLOYEE FOR A PERIOD OF SIX (6) MONTHS AFTER
THE TERMINATION DATE, AFTER WHICH EMPLOYEE WILL BE ELIGIBLE UNDER PART 6 OF
SUBTITLE B OF TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED (“COBRA”).  ALL OF THE FOREGOING SHALL BE PAYABLE IN ACCORDANCE WITH THE
COMPANY’S THEN EFFECTIVE PAYROLL SCHEDULE APPLICABLE TO EMPLOYEE.  ALL PAYMENTS
UNDER THIS SECTION 8 SHALL BE IN FULL SETTLEMENT AND DISCHARGE OF THE COMPANY’S
OBLIGATION TO EMPLOYEE, AND THE OBLIGATION OF THE COMPANY TO MAKE SUCH PAYMENTS
SHALL BE CONDITIONED UPON THE EXECUTION BY EMPLOYEE OF A SEPARATION AND RELEASE
AGREEMENT IN A FORM SATISFACTORY TO THE COMPANY.


9.             TERMINATION UPON DEATH OR DISABILITY.  THE COMPANY MAY TERMINATE
THE EMPLOYMENT OF EMPLOYEE AND THIS AGREEMENT EFFECTIVE UPON NOTICE TO EMPLOYEE
(OR HIS HEIRS OR LEGAL REPRESENTATIVES, AS THE CASE MAY BE) IF EMPLOYEE EITHER
DIES OR IS DISABLED.  AS USED HEREIN, THE TERM “DISABLED” SHALL MEAN THE
INABILITY OR FAILURE OF EMPLOYEE TO PERFORM THE ESSENTIAL FUNCTIONS OF THE
POSITION WITH OR WITHOUT REASONABLE ACCOMMODATION AS A RESULT OF A MENTAL OR
PHYSICAL DISABILITY FOR A PERIOD OF NINETY (90) OR MORE DAYS (WHETHER OR NOT
CONSECUTIVE) DURING ANY TWELVE MONTHS, ALL AS DETERMINED IN GOOD FAITH BY THE
BOARD.  UPON TERMINATION OF THIS AGREEMENT PURSUANT TO THIS SECTION 9, EMPLOYEE
(OR HIS HEIRS OR LEGAL REPRESENTATIVES, AS THE CASE MAY BE) SHALL BE ENTITLED TO
RECEIVE, IN FULL SETTLEMENT AND DISCHARGE OF THE COMPANY’S OBLIGATION TO
EMPLOYEE, A LUMP SUM AMOUNT EQUAL TO ALL COMPENSATION ACCRUED AND UNPAID AS OF
THE TERMINATION DATE.


10.           TERMINATION BY EMPLOYEE.


(A)           EMPLOYEE MAY TERMINATE HIS EMPLOYMENT UNDER THIS AGREEMENT AT ANY
TIME UPON THIRTY (30) DAYS NOTICE TO THE COMPANY.  EMPLOYEE, AT THE REQUEST OF
THE COMPANY AND FOR A PERIOD NOT TO EXCEED SUCH THIRTY (30) DAYS AS REQUESTED BY
THE COMPANY, SHALL CONTINUE TO RENDER HIS SERVICES IN ACCORDANCE WITH THIS
AGREEMENT AND

5


--------------------------------------------------------------------------------



SHALL BE PAID HIS REGULAR SALARY PLUS PERFORMANCE BONUSES AND RECEIVE HIS NORMAL
BENEFITS UP TO THE TERMINATION DATE.


(B)           EMPLOYEE MAY TERMINATE HIS EMPLOYMENT WITH THE COMPANY UNDER THIS
AGREEMENT AT ANY TIME FOR GOOD REASON (AS DEFINED BELOW).  UPON TERMINATION OF
THIS AGREEMENT PURSUANT TO THIS SECTION 10(B), EMPLOYEE SHALL BE ENTITLED TO
RECEIVE, (I) AN AMOUNT EQUAL TO EMPLOYEE’S ANNUAL SALARY ACCRUED AND UNPAID AS
OF THE TERMINATION DATE, (II) A PRO RATED PORTION OF ANY AND ALL PERFORMANCE
BONUSES TO WHICH EMPLOYEE WOULD HAVE BEEN ENTITLED AS IF EMPLOYEE HAD REMAINED
EMPLOYED BY COMPANY AND ACHIEVED ALL GOALS AND OBJECTIVES UNDER SECTION 4(C) FOR
THE YEAR AS WELL AS THE QUARTER IN WHICH SUCH TERMINATION OCCURS, (III) SALARY,
PLUS ALL PERFORMANCE BONUSES TO WHICH EMPLOYEE WOULD HAVE BEEN ENTITLED AS IF
EMPLOYEE HAD REMAINED EMPLOYED BY COMPANY AND ACHIEVED ALL GOALS AND OBJECTIVES
UNDER SECTION 4(C) AND ALL BENEFITS FOR A PERIOD OF SIX (6) MONTHS AFTER THE
TERMINATION DATE, AND (IV) CONTINUE TO PROVIDE EMPLOYEE, AT COMPANY EXPENSE,
WITH THE SAME MEDICAL COVERAGE EMPLOYEE CARRIED WHILE AN ACTIVE EMPLOYEE FOR A
PERIOD OF SIX (6) MONTHS AFTER THE TERMINATION DATE, AFTER WHICH EMPLOYEE WILL
BE ELIGIBLE UNDER THE PROVISIONS OF COBRA.  ALL OF THE FOREGOING SHALL BE
PAYABLE IN ACCORDANCE WITH THE COMPANY’S THEN EFFECTIVE PAYROLL SCHEDULE
APPLICABLE TO EMPLOYEE.  THE TERM “GOOD REASON” MEANS EMPLOYEE’S RESIGNATION AS
AN EMPLOYEE OF THE COMPANY AS A RESULT OF (I) THE COMPANY MATERIALLY VIOLATING
ANY OF ITS MATERIAL OBLIGATIONS TO EMPLOYEE UNDER THIS AGREEMENT OR ANY OTHER
AGREEMENT WITH EMPLOYEE, (II)  A SUBSTANTIAL CHANGE IN EMPLOYEE’S DUTIES TO
WHICH EMPLOYEE DOES NOT CONSENT, (III)  A DECREASE IN EMPLOYEE’S SALARY OR
PERFORMANCE BONUSES TO WHICH EMPLOYEE DOES NOT CONSENT, OR (IV) THE COMPANY
FAILING TO ENTER INTO A NEW EMPLOYMENT AGREEMENT WITH THE EMPLOYEE THIRTY (30)
DAYS PRIOR TO THE EXPIRATION OF THIS AGREEMENT, ON TERMS EQUAL TO OR GREATER
THAN THE EXISTING AGREEMENT.  SUCH TERMINATION FOR GOOD REASON SHALL ONLY BE
EFFECTIVE IF EMPLOYEE GIVES THE COMPANY A MINIMUM OF 30 DAYS’ WRITTEN NOTICE,
PROVIDED THAT THE OCCURRENCE OF SUCH VIOLATION SHALL HAVE OCCURRED WITHIN THE 60
DAYS PRECEDING SUCH NOTICE AND THAT THE COMPANY SHALL HAVE FAILED TO CURE SUCH
VIOLATION WITHIN 30 DAYS AFTER RECEIPT OF SUCH NOTICE.


11.           COVENANTS OF CONFIDENTIALITY AND NON-COMPETITION.


(A)           DEFINITIONS.  FOR THIS AGREEMENT, THE FOLLOWING TERMS SHALL HAVE
THE MEANINGS SPECIFIED BELOW:


(I)          “PERSON” - ANY INDIVIDUAL, CORPORATION, PARTNERSHIP, ASSOCIATION,
UNINCORPORATED ORGANIZATION OR OTHER ENTITY.


(II)         “TERMINATION DATE” - THE LAST DAY EMPLOYEE IS EMPLOYED BY COMPANY,
WHETHER SEPARATION IS VOLUNTARY OR INVOLUNTARY AND WITH OR WITHOUT CAUSE.


(III)        “CONFIDENTIAL INFORMATION” - INFORMATION RELATING TO COMPANY’S
CUSTOMERS, SUPPLIERS, DISTRIBUTORS, OPERATIONS, FINANCES, AND BUSINESS THAT
DERIVES VALUE FROM NOT BEING GENERALLY KNOWN TO OTHER PERSONS, INCLUDING, BUT
NOT LIMITED TO, TECHNICAL OR NONTECHNICAL DATA, FORMULAS, PATTERNS, COMPILATIONS
(INCLUDING COMPILATIONS OF CUSTOMER INFORMATION), PROGRAMS (INCLUDING COMPUTER
PROGRAMS AND

6


--------------------------------------------------------------------------------



SOFTWARE), DEVICES, METHODS, TECHNIQUES, DRAWINGS, PROCESSES, FINANCIAL DATA
(INCLUDING SALES AND SALES FORECASTS), AND LISTS OF ACTUAL OR POTENTIAL
CUSTOMERS OR SUPPLIERS (INCLUDING IDENTIFYING INFORMATION ABOUT THOSE
CUSTOMERS), WITHOUT REGARD TO FORM AND WHETHER OR NOT REDUCED TO WRITING.
CONFIDENTIAL INFORMATION INCLUDES INFORMATION OWNED OR DISCLOSED TO COMPANY BY
THIRD PARTIES THAT COMPANY TREATS AS OR IS OBLIGATED TO MAINTAIN AS
CONFIDENTIAL. CONFIDENTIAL INFORMATION SUBJECT TO THIS AGREEMENT MAY INCLUDE
INFORMATION THAT IS NOT A TRADE SECRET UNDER APPLICABLE LAW, BUT INFORMATION NOT
CONSTITUTING A TRADE SECRET SHALL ONLY BE TREATED AS CONFIDENTIAL INFORMATION
UNDER THIS AGREEMENT FOR A ONE-YEAR PERIOD AFTER THE TERMINATION DATE.


(IV)       “COMPETING BUSINESS” SHALL MEAN ANY ONE OR MORE OF THE FOLLOWING: (I)
THE COMPANY’S BUSINESS, OR (II) ANY OTHER BUSINESS IN WHICH THE COMPANY OR ITS
SUBSIDIARIES DEVELOPS AN INTENTION, WITH FULL KNOWLEDGE OF EMPLOYEE, TO ENGAGE
ON OR BEFORE THE TERMINATION DATE AND (A) FOR WHICH THE COMPANY OR ITS
SUBSIDIARIES PREPARED AN EXISTING BUSINESS PLAN OR STUDY ON OR BEFORE THE
TERMINATION DATE, OR (B) FOR WHICH THE BOARD COMMISSIONED A BUSINESS PLAN OR
STUDY ON OR BEFORE THE TERMINATION DATE.


(V)        “COMPANY’S BUSINESS” MEANS THE BUSINESS OF DEVELOPING, SELLING,
LEASING, LICENSING, INSTALLING, IMPLEMENTING AND MAINTAINING HARDWARE AND
SOFTWARE PRODUCTS TO AND FOR UTILITIES AND MUNICIPALITIES FOR THE FUNCTIONS THAT
ARE SPECIFICALLY PERFORMED BY THE COMPANY PRODUCTS OF (A) ACUFILE, INTELLIPLANT,
AND UTILIPRICE AS IT RELATES TO TAX AND FIXED ASSET MANAGEMENT, CAPITAL PROJECT
MANAGEMENT, BOOK AND TAX DEPRECIATION, TAX DEFERRAL AND ACCRUAL, WORK ORDER
MANAGEMENT, AND COST OF SERVICE MODELING AND (B) DYNAMIC VIRTUAL METERING (DVM)
AS IT RELATES TO RADIO FREQUENCY BASED AUTOMATIC METER READING, THROUGHOUT THE
TERRITORY.


(VI)       “COMPANY’S PRODUCTS” MEANS THE PRODUCTS OF THE COMPANY RELATED TO THE
COMPANY’S BUSINESS.


(VII)      “TERRITORY” THE TERM “TERRITORY” SHALL MEAN THE WORLDWIDE.


(B)           CONFIDENTIAL INFORMATION.  EMPLOYEE SHALL USE HIS OR HER BEST
EFFORTS TO PROTECT CONFIDENTIAL INFORMATION. AT ALL TIMES, BOTH DURING AND AFTER
EMPLOYEE’S EMPLOYMENT, EMPLOYEE WILL NOT USE, REPRODUCE OR DISCLOSE ANY
CONFIDENTIAL INFORMATION, EXCEPT AS MAY BE NECESSARY IN CONNECTION WITH WORK FOR
COMPANY.


(C)           RETURN OF MATERIALS.  ON THE TERMINATION DATE OR FOR ANY REASON OR
AT ANY TIME AT COMPANY’S REQUEST, EMPLOYEE WILL DELIVER PROMPTLY TO COMPANY ALL
MATERIALS, DOCUMENTS, PLANS, RECORDS, NOTES, OR OTHER PAPERS OR
ELECTRONICALLY-STORED MATERIALS AND ANY COPIES IN EMPLOYEE’S POSSESSION OR
CONTROL RELATING IN ANY WAY TO COMPANY’S BUSINESS, WHICH AT ALL TIMES SHALL BE
THE PROPERTY OF COMPANY.


(D)           DISPARAGEMENT.  EMPLOYEE SHALL NOT AT ANY TIME MAKE FALSE,
MISLEADING OR DISPARAGING STATEMENTS ABOUT THE COMPANY, INCLUDING ITS PRODUCTS,
SERVICES, MANAGEMENT, EMPLOYEES, AND CUSTOMERS.  THE COMPANY SHALL NOT MAKE
FALSE, MISLEADING OR DISPARAGING STATEMENTS ABOUT EMPLOYEE.

7


--------------------------------------------------------------------------------



(E)           NON-SOLICITATION OF CUSTOMERS.  EMPLOYEE AGREES THAT, FOR A PERIOD
OF TWELVE (12) MONTHS FOLLOWING THE TERMINATION DATE, EMPLOYEE SHALL NOT,
DIRECTLY OR INDIRECTLY, SOLICIT, OR ASSIST IN THE SOLICITATION OF, ANY PERSON
WHO IS, OR WAS DURING THE PERIOD OF EMPLOYEE’S EMPLOYMENT WITH COMPANY, A
CUSTOMER OF COMPANY, INCLUDING ACTIVELY SOUGHT PROSPECTIVE CUSTOMERS, WITH WHOM
EMPLOYEE HAD PERSONAL BUSINESS CONTACT WITH DURING HIS OR HER EMPLOYMENT WITH
THE COMPANY.


(F)            NON-SOLICITATION OF EMPLOYEES, CONSULTANTS AND CONTRACTORS. 
EMPLOYEE AGREES THAT, FOR A PERIOD OF TWELVE (12) MONTHS FOLLOWING THE
TERMINATION DATE, EMPLOYEE SHALL NOT, DIRECTLY OR INDIRECTLY, SOLICIT OR INDUCE,
OR ATTEMPT TO SOLICIT OR INDUCE, PERSONS WHO WERE EMPLOYEES, CONSULTANTS OR
INDEPENDENT CONTRACTORS OF THE COMPANY AT THE TIME OF EMPLOYEE’S TERMINATION OF
EMPLOYMENT AND WHO CONTINUE TO BE EMPLOYED OR ENGAGED BY COMPANY, AND WITH WHOM
EMPLOYEE HAD PERSONAL BUSINESS CONTACT WITH DURING HIS OR HER EMPLOYMENT WITH
THE COMPANY, TO LEAVE THEIR EMPLOYMENT OR ENGAGEMENT WITH THE COMPANY.


(G)           COVENANT AGAINST COMPETITION.  EMPLOYEE COVENANTS AND AGREES WITH
THE COMPANY THAT, EXCEPT ON BEHALF OF COMPANY, AT ANY TIME DURING THE PERIOD OF
HIS OR HER EMPLOYMENT WITH COMPANY AND CONTINUING FOR A PERIOD OF TWELVE (12)
MONTHS AFTER THE TERMINATION DATE, EMPLOYEE WILL NOT IN ANY MANNER (OTHER THAN
AS AN EMPLOYEE OF OR AS A CONSULTANT TO COMPANY), DIRECTLY OR BY ASSISTING
OTHERS, ENGAGE IN OR PERFORM ANY OF THE SPECIFIC DUTIES OR ACTIVITIES WHICH
EMPLOYEE PERFORMED FOR COMPANY DURING HIS OR HER EMPLOYMENT FOR ANY COMPETING
BUSINESS IN THE TERRITORY.  EMPLOYEE FURTHER AGREES THAT DURING THE PERIOD OF
HIS OR HER EMPLOYMENT WITH COMPANY AND CONTINUING FOR A PERIOD OF TWELVE (12)
MONTHS AFTER THE TERMINATION DATE, EMPLOYEE WILL NOT OWN OR INVEST IN ANY
COMPETING BUSINESS; EXCEPT THAT EMPLOYEE MAY OWN SECURITIES OF THE COMPANY OR
ACQUIRE EITHER DIRECTLY OR INDIRECTLY AND SOLELY AS AN INVESTMENT, UP TO FIVE
PERCENT (5%) OF THE SECURITIES OF ANY COMPETING BUSINESS ISSUER THAT IS PUBLICLY
TRADED ON ANY UNITED STATES NATIONAL SECURITIES EXCHANGE OR QUOTED ON THE NASDAQ
SYSTEM.


(H)           PRIOR AGREEMENTS.  EMPLOYEE WARRANTS THAT EMPLOYEE IS NOT UNDER
ANY OBLIGATION, CONTRACTUAL OR OTHERWISE, LIMITING OR AFFECTING EMPLOYEE’S
ABILITY OR RIGHT TO RENDER TO COMPANY THE SERVICES FOR WHICH EMPLOYEE HAS BEEN
OR IS BEING HIRED. UPON EXECUTION OF THIS AGREEMENT, EMPLOYEE WILL GIVE COMPANY
A COPY OF ANY AGREEMENT, OR NOTIFY COMPANY IN WRITING OF ANY AGREEMENT IF A
WRITTEN AGREEMENT IS NOT AVAILABLE, WITH A PRIOR EMPLOYER OR OTHER PERSON
PURPORTING TO LIMIT OR AFFECT EMPLOYEE’S ABILITY OR RIGHT TO RENDER TO COMPANY
THE SERVICES FOR WHICH EMPLOYEE HAS BEEN OR IS BEING HIRED, TO SOLICIT CUSTOMERS
OR POTENTIAL CUSTOMERS, OR TO USE ANY TYPE OF INFORMATION.


(I)            FUTURE EMPLOYMENT OPPORTUNITIES.  AT ANY TIME BEFORE, AND FOR SIX
(6) MONTHS AFTER, THE TERMINATION DATE, EMPLOYEE SHALL PROVIDE ANY PROSPECTIVE
COMPANY WITH A COPY OF THIS AGREEMENT, AND UPON ACCEPTING ANY EMPLOYMENT WITH
ANOTHER PERSON, SHALL PROVIDE COMPANY WITH THE EMPLOYER’S NAME AND A DESCRIPTION
OF THE SERVICES EMPLOYEE WILL PROVIDE.


(J)            TOLLING.  IN THE EVENT THE ENFORCEABILITY OF ANY TERMS OF THIS
SECTION 11 ARE CHALLENGED IN A LAWSUIT INSTITUTED DURING THE TERM OR FOR A
PERIOD OF TWELVE (12) MONTHS

8


--------------------------------------------------------------------------------



FOLLOWING THE TERMINATION DATE AND EMPLOYEE IS NOT ENJOINED FROM BREACHING ANY
OF THE PROTECTIVE COVENANTS, THEN IF A COURT OF COMPETENT JURISDICTION FINDS
THAT THE CHALLENGED PROTECTIVE COVENANT IS ENFORCEABLE, THE TIME PERIOD SHALL BE
TOLLED DURING THE PENDENCY OF THE LAWSUIT UNTIL THE DISPUTE IS FINALLY RESOLVED
AND ALL PERIODS OF APPEAL HAVE EXPIRED.


12.           WORK FOR HIRE ACKNOWLEDGMENT; ASSIGNMENT.  EMPLOYEE ACKNOWLEDGES
THAT EMPLOYEE’S WORK ON AND CONTRIBUTIONS TO DOCUMENTS, PROGRAMS, AND OTHER
EXPRESSIONS IN ANY TANGIBLE MEDIUM THAT RELATE TO THE COMPANY’S BUSINESS OR THE
COMPANY’S PRODUCTS (COLLECTIVELY, “WORKS”) SINCE THE DATE OF EMPLOYMENT AND
THEREAFTER THROUGH THE TERMINATION DATE ARE WITHIN THE SCOPE OF EMPLOYEE’S
EMPLOYMENT AND PART OF EMPLOYEE’S DUTIES AND RESPONSIBILITIES. EMPLOYEE’S WORK
ON AND CONTRIBUTIONS TO THE WORKS WILL BE RENDERED AND MADE BY EMPLOYEE FOR, AT
THE INSTIGATION OF, AND UNDER THE OVERALL DIRECTION OF, COMPANY, AND ARE AND AT
ALL TIMES SHALL BE REGARDED, TOGETHER WITH THE WORKS, AS “WORK MADE FOR HIRE” AS
THAT TERM IS USED IN THE UNITED STATES COPYRIGHT LAWS. WITHOUT LIMITING THIS
ACKNOWLEDGMENT, EMPLOYEE ASSIGNS, GRANTS, AND DELIVERS EXCLUSIVELY TO COMPANY
ALL RIGHTS, TITLES, AND INTERESTS IN AND TO ANY WORKS, AND ALL COPIES AND
VERSIONS, INCLUDING ALL COPYRIGHTS AND RENEWALS. EMPLOYEE WILL EXECUTE AND
DELIVER TO COMPANY, ITS SUCCESSORS AND ASSIGNS, ANY ASSIGNMENTS AND DOCUMENTS
COMPANY REQUESTS FOR THE PURPOSE OF ESTABLISHING, EVIDENCING, AND ENFORCING OR
DEFENDING ITS COMPLETE, EXCLUSIVE, PERPETUAL, AND WORLDWIDE OWNERSHIP OF ALL
RIGHTS, TITLES, AND INTERESTS OF EVERY KIND AND NATURE, INCLUDING ALL
COPYRIGHTS, IN AND TO THE WORKS, AND EMPLOYEE CONSTITUTES AND APPOINTS COMPANY
AS HIS OR HER AGENT TO EXECUTE AND DELIVER ANY SUCH ASSIGNMENTS OR DOCUMENTS
EMPLOYEE FAILS OR REFUSES TO EXECUTE AND DELIVER, THIS POWER AND AGENCY BEING
COUPLED WITH AN INTEREST AND BEING IRREVOCABLE.


13.           INVENTIONS, IDEAS AND PATENTS.  EMPLOYEE SHALL DISCLOSE PROMPTLY
TO COMPANY (WHICH SHALL RECEIVE IT IN CONFIDENCE), AND ONLY TO COMPANY, ANY
INVENTION OR IDEA OF EMPLOYEE (DEVELOPED ALONE OR WITH OTHERS) THAT RELATES IN
ANY WAY TO COMPANY’S BUSINESS OR COMPANY’S PRODUCTS OR WAS CONCEIVED OR MADE
BEFORE OR DURING EMPLOYEE’S EMPLOYMENT BY COMPANY OR WITHIN SIX MONTHS OF THE
TERMINATION DATE. EMPLOYEE ASSIGNS TO COMPANY ANY SUCH INVENTION OR IDEA IN ANY
WAY CONNECTED WITH EMPLOYEE’S EMPLOYMENT OR RELATED TO COMPANY’S BUSINESS,
RESEARCH OR DEVELOPMENT, OR DEMONSTRABLY ANTICIPATED RESEARCH OR DEVELOPMENT,
AND WILL COOPERATE WITH COMPANY AND SIGN ALL PAPERS DEEMED NECESSARY BY COMPANY
TO ENABLE IT TO OBTAIN, MAINTAIN, PROTECT AND DEFEND PATENTS COVERING SUCH
INVENTIONS AND IDEAS AND TO CONFIRM COMPANY’S EXCLUSIVE OWNERSHIP OF ALL RIGHTS
IN SUCH INVENTIONS, IDEAS AND PATENTS, AND IRREVOCABLY APPOINTS COMPANY AS ITS
AGENT TO EXECUTE AND DELIVER ANY ASSIGNMENTS OR DOCUMENTS EMPLOYEE FAILS OR
REFUSES TO EXECUTE AND DELIVER PROMPTLY, THIS POWER AND AGENCY BEING COUPLED
WITH AN INTEREST AND BEING IRREVOCABLE. THIS CONSTITUTES COMPANY’S WRITTEN
NOTIFICATION THAT THIS ASSIGNMENT DOES NOT APPLY TO AN INVENTION FOR WHICH NO
EQUIPMENT, SUPPLIES, FACILITY OR TRADE SECRET INFORMATION OF COMPANY WAS USED
AND WHICH WAS DEVELOPED ENTIRELY ON EMPLOYEE’S OWN TIME, UNLESS (A) THE
INVENTION RELATES (I) DIRECTLY TO COMPANY’S BUSINESS, OR (II) TO COMPANY’S
ACTUAL OR DEMONSTRABLY ANTICIPATED RESEARCH OR DEVELOPMENT, OR (B) THE INVENTION
RESULTS FROM ANY WORK PERFORMED BY EMPLOYEE FOR COMPANY.


14.           REPRESENTATIONS AND DISCLOSURES.  EMPLOYEE REPRESENTS AND WARRANTS
THAT HE HAS THE LEGAL CAPACITY TO EXECUTE AND DELIVER THIS AGREEMENT, AND THAT
THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY SUCH PARTY WILL NOT
VIOLATE ANY AGREEMENT MADE BY SUCH PARTY OR TO WHICH SUCH PARTY IS SUBJECT. 
EMPLOYEE REPRESENTS AND WARRANTS THAT THERE ARE NO INVENTIONS

9


--------------------------------------------------------------------------------



OR IDEAS OF WHICH EMPLOYEE CLAIMS OWNERSHIP AS OF THE DATE OF THIS AGREEMENT
OTHER THAN THE INVENTIONS OR IDEAS DESCRIBED ON APPENDIX A.  IF NO INVENTIONS OR
IDEAS ARE LISTED ON APPENDIX A, EMPLOYEE REPRESENTS THAT THERE ARE NO SUCH
INVENTIONS OR IDEAS AT THE TIME OF SIGNING THIS AGREEMENT.  EMPLOYEE REPRESENTS
AND WARRANTS THAT PERFORMANCE OF ALL THE TERMS OF THIS AGREEMENT WILL NOT BREACH
ANY AGREEMENT TO KEEP IN CONFIDENCE PROPRIETARY INFORMATION ACQUIRED BY EMPLOYEE
IN CONFIDENCE OR IN TRUST PRIOR TO THE EXECUTION OF THIS AGREEMENT.  EMPLOYEE
HAS NOT ENTERED INTO, AND EMPLOYEE AGREES NOT TO ENTER INTO, ANY AGREEMENT
EITHER WRITTEN OR ORAL THAT CONFLICTS OR MIGHT CONFLICT WITH EMPLOYEE’S
EMPLOYMENT OR EMPLOYEE’S PERFORMANCE UNDER THIS AGREEMENT.  EXCEPT AS DESCRIBED
ON APPENDIX A, EMPLOYEE IS NOT BOUND BY ANY AGREEMENT REGARDING CONFIDENTIALITY
OR OWNERSHIP OF INTELLECTUAL PROPERTY WITH ANY PERSON OR ENTITY OTHER THAN THE
COMPANY.  EMPLOYEE AGREES NOT TO DISCLOSE TO THE COMPANY OR USE ON ITS BEHALF
ANY CONFIDENTIAL INFORMATION BELONGING TO OTHERS THAT IS KNOWN TO HAVE BEEN
IMPROPERLY ACQUIRED OR ACQUIRED FROM A PERSON KNOWN TO BE SUBJECT TO A DUTY NOT
TO DISCLOSE IT.


15.           CONTINUING EMPLOYMENT UPON A CHANGE OF CONTROL.  UPON THE
OCCURRENCE OF A CHANGE OF CONTROL (AS DEFINED BELOW), THE COMPANY COVENANTS THAT
IT SHALL CAUSE THE ACQUIRING COMPANY TO OFFER EMPLOYEE AN EMPLOYMENT AGREEMENT
CONTAINING (I) AN EMPLOYMENT PERIOD OF NOT LESS THAN ONE (1) YEAR, (II) DUTIES
AND RESPONSIBILITIES CONSISTENT WITH EMPLOYEE’S THEN CURRENT POSITION IN THE
COMPANY AND (III) SUCH OTHER TERMS CONSISTENT WITH AND COMPARABLE TO THE TERMS
SET FORTH IN THIS AGREEMENT, AS AND IF AMENDED, IN ALL MATERIAL RESPECTS,
INCLUDING WITHOUT LIMITATION, COMPENSATION AND BENEFITS.  SUCH EMPLOYMENT
AGREEMENT WILL NOT REQUIRE RELOCATION UNLESS MUTUALLY AGREED UPON BY THE COMPANY
AND EMPLOYEE.  IF THE ACQUIRING COMPANY FAILS TO OFFER EMPLOYEE AN EMPLOYMENT
AGREEMENT CONTAINING SUCH TERMS, THEN EMPLOYEE SHALL BE ENTITLED TO A LUMP SUM
SEVERANCE IN AN AMOUNT NOT LESS THAN EMPLOYEE’S AGGREGATE COMPENSATION
(INCLUDING SALARY, BONUSES, AND COMMISSION, WHETHER OR NOT PAID) FOR THE PRIOR
TWELVE MONTH PERIOD, PLUS THE CONTINUATION OF ALL BENEFITS FOR A PERIOD OF
TWELVE (12) MONTHS AFTER THE TERMINATION DATE.  IF THE ACQUIRING COMPANY
TERMINATES EMPLOYEE’S EMPLOYMENT OR IF EMPLOYEE TERMINATES EMPLOYMENT FOR GOOD
REASON WITHIN ONE (1) YEAR AFTER THE CHANGE OF CONTROL, THEN EMPLOYEE SHALL BE
ENTITLED TO A LUMP SUM SEVERANCE IN AN AMOUNT EQUAL TO THE LUMP SUM SEVERANCE
EMPLOYEE WOULD HAVE RECEIVED IN THE PRIOR SENTENCE, PLUS THE CONTINUATION OF ALL
BENEFITS FOR A PERIOD OF TWELVE (12) MONTHS AFTER THE TERMINATION DATE.  THE
PROVISIONS OF THIS SECTION 15 SHALL BE BINDING UPON AND ENFORCEABLE AGAINST ALL
SUCCESSORS AND ASSIGNS OF THE COMPANY.  A “CHANGE OF CONTROL” SHALL BE DEEMED TO
HAVE OCCURRED AFTER (A) THE SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF
THE COMPANY, WHETHER IN A SINGLE TRANSACTION OR IN A SERIES OF TRANSACTIONS
OCCURRING WITHIN ANY SINGLE 12 MONTH PERIOD, (B) THE SALE BY ONE OR MORE
SHAREHOLDERS OF THE COMPANY, IN A SINGLE TRANSACTION OR IN A SERIES OF
TRANSACTIONS OCCURRING WITHIN ANY SINGLE 12 MONTH PERIOD, OF MORE THAN 50% OF
THE ISSUED AND OUTSTANDING CAPITAL STOCK OF THE COMPANY TO ANY INDIVIDUAL,
CORPORATION, TRUST OR OTHER ENTITY; OR (C) A MERGER, REORGANIZATION, EXCHANGE OF
STOCK OR OTHER SECURITIES, OR OTHER BUSINESS COMBINATION BETWEEN THE COMPANY AND
ANOTHER INDIVIDUAL, CORPORATION, TRUST OR OTHER ENTITY COMPRISED OF A SINGLE
TRANSACTION OR A SERIES OF TRANSACTIONS OCCURRING WITHIN ANY SINGLE 12 MONTH
PERIOD, RESULTING IN ANY INDIVIDUAL, CORPORATION, TRUST OR OTHER ENTITY OWNING
MORE THAN 50% OF THE ISSUED AND OUTSTANDING CAPITAL STOCK OF THE COMPANY.


16.           INTERPRETATION; SEVERABILITY.  RIGHTS AND RESTRICTIONS IN THIS
AGREEMENT MAY BE EXERCISED AND ARE APPLICABLE ONLY TO THE EXTENT THEY DO NOT
VIOLATE ANY APPLICABLE LAWS, AND ARE INTENDED TO BE LIMITED TO THE EXTENT
NECESSARY SO THEY WILL NOT RENDER THIS AGREEMENT ILLEGAL,

10


--------------------------------------------------------------------------------



INVALID OR UNENFORCEABLE. IF ANY TERM SHALL BE HELD ILLEGAL, INVALID OR
UNENFORCEABLE BY A COURT OF COMPETENT JURISDICTION, THE REMAINING TERMS SHALL
REMAIN IN FULL FORCE AND EFFECT. THIS AGREEMENT DOES NOT IN ANY WAY LIMIT
COMPANY’S RIGHTS UNDER THE LAWS OF AGENCY, FIDUCIARY OBLIGATION, UNFAIR
COMPETITION, TRADE SECRET, COPYRIGHT, PATENT, TRADEMARK OR ANY OTHER APPLICABLE
LAW(S), OR UNDER ANY OTHER AGREEMENT OR INSTRUMENT, ALL OF WHICH ARE IN ADDITION
TO RIGHTS UNDER THIS AGREEMENT. THE EXISTENCE OF A CLAIM BY EMPLOYEE, WHETHER
PREDICATED ON THIS AGREEMENT OR OTHERWISE, SHALL NOT CONSTITUTE A DEFENSE TO
COMPANY’S ENFORCEMENT OF THIS AGREEMENT.


17.           REMEDIES FOR BREACH.  EMPLOYEE UNDERSTANDS AND AGREES THAT ANY
BREACH OF THIS AGREEMENT MAY CAUSE THE COMPANY GREAT AND IRREPARABLE HARM AND
THAT IT WOULD BE DIFFICULT OR IMPOSSIBLE TO ESTABLISH THE FULL MONETARY VALUE OF
SUCH DAMAGE. CONSEQUENTLY:


(A)           EMPLOYEE COVENANTS AND AGREES THAT ANY BREACH BY EMPLOYEE OF THE
AGREEMENT DURING EMPLOYEE’S EMPLOYMENT WITH THE COMPANY SHALL BE GROUNDS FOR
DISCIPLINARY ACTIONS UP TO AND INCLUDING DISMISSAL OF EMPLOYEE FOR CAUSE.


(B)           EMPLOYEE FURTHER COVENANTS AND AGREES THAT IN THE EVENT OF ANY
EMPLOYEE BREACH OF THIS AGREEMENT, EMPLOYEE CONSENTS TO THE ENTRY OF APPROPRIATE
PRELIMINARY AND PERMANENT INJUNCTIONS IN A COURT OF APPROPRIATE JURISDICTION,
WITHOUT THE POSTING OF A BOND OR OTHER SECURITY, IN ADDITION TO WHATEVER OTHER
REMEDIES THE COMPANY MAY HAVE. INJUNCTIVE RELIEF IS IN ADDITION TO ANY OTHER
AVAILABLE REMEDY, INCLUDING DAMAGES.


(C)           EMPLOYEE AGREES THAT EMPLOYEE WILL INDEMNIFY AND HOLD THE COMPANY
HARMLESS FROM ANY LOSS, COST, DAMAGE OR EXPENSE (INCLUDING ATTORNEYS’ FEES)
INCURRED BY THE COMPANY ARISING OUT OF EMPLOYEE’S BREACH OF ANY PORTION OF THIS
AGREEMENT, WHETHER OR NOT SUCH BREACH RESULTS IN LITIGATION OR OTHER FORMAL
PROCEEDINGS.


18.           MISCELLANEOUS.


(A)           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN SEVERAL
COUNTERPARTS EACH OF WHICH IS AN ORIGINAL.  THIS AGREEMENT AND ANY COUNTERPART
SO EXECUTED SHALL BE DEEMED TO BE ONE AND THE SAME INSTRUMENT.  IT SHALL NOT BE
NECESSARY IN MAKING PROOF OF THIS AGREEMENT OR ANY COUNTERPART HEREOF TO PRODUCE
OR ACCOUNT FOR ANY OF THE OTHER COUNTERPARTS.


(B)           CONTENTS OF AGREEMENT; PARTIES IN INTEREST, ETC.  THIS AGREEMENT
SETS FORTH THE ENTIRE UNDERSTANDING OF THE PARTIES.  ANY PREVIOUS AGREEMENTS OR
UNDERSTANDINGS BETWEEN THE PARTIES REGARDING THE SUBJECT MATTER HEREOF ARE
MERGED INTO AND SUPERSEDED BY THIS AGREEMENT.  IF THERE ARE ANY INCONSISTENCIES
BETWEEN THE TERMS OF THIS AGREEMENT AND THE COMPANY’S EMPLOYEE HANDBOOK, THIS
AGREEMENT SHALL CONTROL.  ALL REPRESENTATIONS, WARRANTIES, COVENANTS, TERMS,
CONDITIONS AND PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF AND BE ENFORCEABLE BY THE RESPECTIVE HEIRS, LEGAL
REPRESENTATIVES, SUCCESSORS AND PERMITTED ASSIGNS OF THE COMPANY AND EMPLOYEE. 
NEITHER THIS AGREEMENT NOR ANY RIGHTS, INTERESTS OR OBLIGATIONS HEREUNDER MAY BE
ASSIGNED BY ANY PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY
HERETO.


(C)           TEXAS LAW TO GOVERN.  THIS AGREEMENT SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE

11


--------------------------------------------------------------------------------



STATE OF TEXAS WITHOUT REGARD TO THE PRINCIPLES OF CONFLICT OF LAWS.  EACH PARTY
IRREVOCABLY (A) CONSENTS TO THE EXCLUSIVE JURISDICTION AND VENUE OF THE FEDERAL
AND STATE COURTS LOCATED IN TARRANT COUNTY, STATE OF TEXAS, IN ANY ACTION
ARISING UNDER OR RELATING TO THIS AGREEMENT, AND (B) WAIVES ANY JURISDICTIONAL
DEFENSES (INCLUDING PERSONAL JURISDICTION AND VENUE) TO ANY SUCH ACTION.


(D)           SECTION HEADINGS.  THE SECTION HEADINGS HEREIN HAVE BEEN INSERTED
FOR CONVENIENCE OF REFERENCE ONLY AND SHALL IN NO WAY MODIFY OR RESTRICT ANY OF
THE TERMS OR PROVISIONS HEREOF.


(E)           NOTICES.  ALL NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS
WHICH ARE REQUIRED OR PERMITTED HEREUNDER SHALL BE SUFFICIENT IF GIVEN IN
WRITING AND DELIVERED PERSONALLY OR BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, BY A NATIONALLY RECOGNIZED OVERNIGHT COURIER SERVICE, OR BY FACSIMILE
TRANSMISSION (WITH A COPY SIMULTANEOUSLY SENT BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID), AS FOLLOWS (OR TO SUCH OTHER ADDRESS AS SHALL BE SET FORTH IN
A NOTICE GIVEN IN THE SAME MANNER):

(1)

If to the Company, to:

 

 

 

 

 

 

 

Information Intellect, Inc.

 

 

 

Attention: Robert Lincoln

 

 

 

 

 

 

 

477 Madison Avenue

 

 

 

12th Floor, Suite 1200

 

 

 

New York, NY 10022

 

 

 

 

 

 

 

 

 

 

(2)

If to Employee, to:

 

 

 

 

 

 

 

Francis E. Wilde

 

 

 

 

 

 

 

 

 

 

 

 

 

 

All such notices shall be deemed to have been received on the date of delivery.


(F)            LOCATION OF EMPLOYMENT.  THE LOCATION OF EMPLOYMENT OF EMPLOYEE
SHALL BE THE STATE OF TEXAS.  THIS AGREEMENT WILL NOT REQUIRE RELOCATION UNLESS
MUTUALLY AGREED UPON BY THE COMPANY AND EMPLOYEE.


(G)           MODIFICATION AND WAIVER.  ANY OF THE TERMS OR CONDITIONS OF THIS
AGREEMENT MAY BE WAIVED IN WRITING AT ANY TIME BY THE PARTY WHICH IS ENTITLED TO
THE BENEFITS THEREOF, AND THIS AGREEMENT MAY BE MODIFIED OR AMENDED AT ANY TIME
BY THE COMPANY AND EMPLOYEE.  NO SUPPLEMENT, MODIFICATION OR AMENDMENT OF THIS
AGREEMENT SHALL BE BINDING UNLESS EXECUTED IN WRITING BY EACH OF THE PARTIES
HERETO.  NO WAIVER OF

12


--------------------------------------------------------------------------------



ANY OF THE PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED OR SHALL CONSTITUTE A
WAIVER OF ANY OTHER PROVISION HEREOF NOR SHALL SUCH WAIVER CONSTITUTE A
CONTINUING WAIVER.


(H)           MEDIATION.  THE COMPANY AND EMPLOYEE SHALL MEDIATE ANY CLAIM OR
CONTROVERSY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY BREACH THEREOF
IF EITHER OF THEM REQUESTS MEDIATION AND GIVES WRITTEN NOTICE TO THE OTHER (THE
“MEDIATION NOTICE”).  ANY NOTICE GIVEN PURSUANT TO THE PRECEDING SENTENCE SHALL
INCLUDE A BRIEF STATEMENT OF THE CLAIM OR CONTROVERSY.  IF THE COMPANY AND
EMPLOYEE DO NOT RESOLVE THE CLAIM OR CONTROVERSY WITHIN FIVE (5) DAYS AFTER THE
DATE OF THE MEDIATION NOTICE, THE COMPANY AND EMPLOYEE SHALL THEN USE REASONABLE
EFFORTS TO AGREE UPON AN INDEPENDENT MEDIATOR.  IF THE COMPANY AND EMPLOYEE DO
NOT AGREE UPON AN INDEPENDENT MEDIATOR WITHIN TEN (10) DAYS AFTER THE DATE OF
THE MEDIATION NOTICE, EITHER PARTY MAY REQUEST THAT JAMS/ENDISPUTE (“JAMS”), OR
A SIMILAR MEDIATION SERVICE OF A SIMILAR NATIONAL SCOPE IF JAMS NO LONGER THEN
EXISTS, APPOINT AN INDEPENDENT MEDIATOR.  THE COMPANY AND EMPLOYEE SHALL SHARE
THE COSTS OF MEDIATION EQUALLY AND SHALL PAY SUCH COSTS IN ADVANCE UPON THE
REQUEST OF THE MEDIATOR OR ANY PARTY.  WITHIN TEN (10) DAYS AFTER SELECTION OF
THE MEDIATOR, THE MEDIATOR SHALL SET THE MEDIATION.  IF THE COMPANY AND EMPLOYEE
DO NOT RESOLVE THE DISPUTE WITHIN THIRTY (30) DAYS AFTER THE DATE OF THE
MEDIATION NOTICE, THE DISPUTE SHALL BE DECIDED BY ARBITRATION AS SET FORTH IN
SECTION 18(I) HEREOF.


(I)            ARBITRATION.  ANY CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY BREACH THEREOF SHALL BE SETTLED BY ARBITRATION IF SUCH
CLAIM OR CONTROVERSY IS NOT SETTLED PURSUANT TO SECTION 18(H) HEREOF.  THE VENUE
FOR ANY SUCH ARBITRATION SHALL BE DALLAS, TEXAS, OR SUCH OTHER LOCATION AS THE
PARTIES MAY MUTUALLY AGREE.  EXCEPT AS EXPRESSLY SET FORTH HEREIN, ALL
ARBITRATION PROCEEDINGS UNDER THIS SECTION 18(I) SHALL BE UNDERTAKEN IN
ACCORDANCE WITH THE COMMERCIAL ARBITRATION RULES OF THE AMERICAN ARBITRATION
ASSOCIATION (THE “AAA”) THEN IN FORCE.  ONLY INDIVIDUALS WHO ARE (I) LAWYERS
ENGAGED FULL-TIME IN THE PRACTICE OF LAW AND (II) ON THE AAA REGISTER OF
ARBITRATORS SHALL BE SELECTED AS AN ARBITRATOR.  THERE SHALL BE ONE ARBITRATOR
WHO SHALL BE CHOSEN IN ACCORDANCE WITH THE RULES OF THE AAA.  WITHIN TWENTY (20)
DAYS OF THE CONCLUSION OF THE ARBITRATION HEARING, THE ARBITRATOR SHALL PREPARE
WRITTEN FINDINGS OF FACT AND CONCLUSIONS OF LAW.  JUDGMENT ON THE WRITTEN AWARD
MAY BE ENTERED AND ENFORCED IN ANY COURT OF COMPETENT JURISDICTION.  IT IS
MUTUALLY AGREED THAT THE WRITTEN DECISION OF THE ARBITRATOR SHALL BE VALID,
BINDING, FINAL AND NON-APPEALABLE; PROVIDED HOWEVER, THAT THE PARTIES HERETO
AGREE THAT THE ARBITRATOR SHALL NOT BE EMPOWERED TO AWARD PUNITIVE DAMAGES
AGAINST ANY PARTY TO SUCH ARBITRATION.  THE ARBITRATOR SHALL REQUIRE THE
NON-PREVAILING PARTY TO PAY THE ARBITRATOR’S FULL FEES AND EXPENSES OR, IF IN
THE ARBITRATOR’S OPINION THERE IS NO PREVAILING PARTY, THE ARBITRATOR’S FEES AND
EXPENSES WILL BE BORNE EQUALLY BY THE PARTIES THERETO.  IN THE EVENT ACTION IS
BROUGHT TO ENFORCE THE PROVISIONS OF THIS AGREEMENT PURSUANT TO THIS SECTION
18(I), THE NON-PREVAILING PARTIES SHALL BE REQUIRED TO PAY THE REASONABLE
ATTORNEYS’ FEES AND EXPENSES OF THE PREVAILING PARTIES, EXCEPT THAT IF IN THE
OPINION OF THE COURT OR ARBITRATOR DECIDING SUCH ACTION THERE IS NO PREVAILING
PARTY, EACH PARTY SHALL PAY ITS OWN ATTORNEYS’ FEES AND EXPENSES.

13


--------------------------------------------------------------------------------


I HAVE READ THIS AGREEMENT CAREFULLY.  I ACKNOWLEDGE THAT THIS AGREEMENT
DESCRIBES THE BASIC LEGAL AND ETHICAL RESPONSIBILITIES THAT I AM REQUIRED TO
OBSERVE AS AN EMPLOYEE EXPOSED TO HIGHLY SENSITIVE TECHNOLOGY AND STRATEGIC
INFORMATION.

IN WITNESS WHEREOF, the parties hereto have executed or have caused this
Agreement to be duly executed as of the date first above written.

EMPLOYEE

 

 

 

 

/

s/ FRANCIS E. WILDE

 

 

 

Name: Francis E. Wilde

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMPANY

 

 

 

 

 

 

 

 

 

Information Intellect, Inc.

 

 

 

 

 

 

 

 

 

By:

/s/ TOM E. WHEELER

 

 

 

 

Name: Tom E. Wheeler

 

 

 

 

 

Its: President

 

 

 

 

14


--------------------------------------------------------------------------------


APPENDIX A

INVENTIONS AND IDEAS OWNED BY EMPLOYEE AND
AGREEMENTS BY WHICH EMPLOYEE IS BOUND

 


--------------------------------------------------------------------------------